Citation Nr: 0003054	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-26 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1995.

This appeal arises from a decision by the Oakland, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection has 
been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation, and his claimed traumatic stressors in service 
are not supported by credible evidence.

3.  There is no current diagnosis of PTSD, and no current 
psychiatric pathology is shown to be related to service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disorder, to include 
PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997).  
As to the first element for service connection for PTSD, the 
Court indicated that at a minimum, a "clear diagnosis" of 
PTSD should be an "unequivocal" one.  Cohen.  

If the claimed stressor is not combat-related, the veteran's 
lay testimony regarding his inservice stressor is 
insufficient, standing alone, to establish service connection 
and must be corroborated by credible evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Court has held that there is no 
requirement that such corroboration must be found in the 
service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio.

The veteran's service medical records, to include a June 1994 
examination report are negative for complaints, symptoms or 
findings regarding a psychiatric disorder.  The veteran's 
service administrative records are negative for any evidence 
of combat service, wounds or awards for valor.  The 
administrative records are also negative for evidence of a 
psychiatric disorder in service.

During his hearing before a member of the Board in July 1997 
the veteran testified that he saw a man cut in half when he 
walked into an aircraft propeller while on the U.S.S. 
Enterprise.  The veteran was 20 to 30 feet from him when it 
happened.  He saw medical people remove the body from the 
flight deck.  On another occasion, a man could not be rescued 
when the plane he was in went overboard.  The veteran did not 
see this actual incident but was aboard the Enterprise when 
it occurred.  

During his March 1999 VA PTSD examination the veteran stated 
that he had seen at least ten people killed by propellers and 
that he had witnessed airplane crashes.  During the 
examination the veteran was oriented times four and did not 
appear to be depressed.  His answers were quite digressive at 
times and his thought processes were circumstantial at times.  
A Minnesota Multiphasic Personality Inventory (MMPI-II) was 
administered, and the examiner noted that the veteran's MMPI-
II scores indicated that he exaggerated many of his 
difficulties.  The most prominent symptoms reflected paranoid 
ideation, depression, anxiety, social inhibitions and 
feelings that he did not fit in within his social 
environment.  The Axis I diagnosis was rule out bipolar 
disorder.  Paranoid traits were noted under Axis II.  The 
examiner noted that the veteran's PTSD scales were elevated 
significantly, but that one must be very cautious in using 
those scales to diagnosis PTSD, that more research was 
needed.  He added that the veteran did not have PTSD symptoms 
of re-experiencing traumatic events or avoidance of stimuli 
related to those events and therefore did not have PTSD.  He 
felt that a bipolar disorder could not be ruled out and 
suggested further testing.  However, he did not attribute any 
possible bipolar disorder or other psychiatric disorder to 
the veteran's active service.  

The veteran's claim for service connection for PTSD is not 
well-grounded.  He does not have a current diagnosis of PTSD; 
and because his stressors are not related to combat, his 
statements, uncorroborated by credible evidence are not 
sufficient to meet the requirement of credible lay evidence 
of a stressor.  Finally, the record is void of medical 
evidence of a nexus between service events and any present 
psychiatric disorder.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims. Robinette v. Brown, 8 Vet.App. 69 (1995).

In this case, the RO fulfilled its obligation under § 5103 
(a) in the May 1996 statement of the case and in the April 
1999 supplemental statement of the case in which the 
appellant was informed that the reason for the denial of the 
claim was that there was no evidence of the disorders during 
service or currently.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.


ORDER

The appeal of the issue of service connection for a 
psychiatric disorder to include PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

